Title: To Thomas Jefferson from J.C. Beltrami, 18 April 1824
From: Beltrami, J.C.
To: Jefferson, Thomas


                            Monsieur
                            
                                Nouvelle Orleans
                                ce 18 avril 1824
                            
                        Je n’ai pas l’honneur de vous connaître personnellement, mais la Renommée vous consacre l’estime universelle, l’histoire de votre supreme administration inspire de la sympathie, et de la vénération, et vos amis d’ici veulent que je vous envoie un exemplaire d’un ouvrage, que je viens de  publier dans cette ville.  Daignez, je vous prie, en agrèer l’hommage.—Je me croirai heureux, si je pourrai me meriter quelque suffrage d’un personnage aussi distingué, aussi éclairé, que vous l’étes.J’ai l’honneur d’être avec le plus profond respect Mons.Très humble servr
                            J.C. Beltrami
                        P.S.  Si de vos amis desiraient en avoir quelques exemplaires, veuillez les faire inscrire dans la liste ci-jointe, et me l’envoyer a Philadelphie à l’adresse de Mons. Le Consul Gal de Piemont Editors’ Translation
                            Sir
                            
                                New Orleans
                                18 April 1824
                            
                        I do not have the honor of knowing you personally, but your Renown confers universal respect upon you, the history of your supreme administration inspires sympathy, and veneration, and the friends you have here want me to send you a copy of a book that I have just published in this town.  Please, deign accept it as a token of my esteem.—I would believe myself happy, if I could deserve some approval from a person as distinguished, as enlightened as you are.I have the honor to be with the most profound respect SirVery humb. Serv.
                            J.C. Beltrami
                        P.S.  If any of your friends should wish to have a few copies, please have them put their names on the enclosed list, and send it to me in Philadelphia at the address of the Consul Gal of Piemont.